Citation Nr: 0725202	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  06-00 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative 
disc disease.

2.  Entitlement to service connection for hearing loss, right 
ear.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for tinnitus, to 
include a claim for a separate grant of service connection 
for tinnitus of the right ear and a separate grant of service 
connection for tinnitus of the left ear.  

6.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1979 to July 1983, 
and apparently had almost continuous active service from 
August 1984 to February 1992 (the records of this portion of 
the veteran's service on micro, and his final period of 
service was from April 1992 to February 1996; the veteran 
also had an unverified period of inactive service.  This 
appeal comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, in pertinent part, denied the claims for 
service connection now on appeal.  The veteran submitted a 
timely substantive appeal in November 2005 after the RO 
issued a statement of the case (SOC) in September 2005.

Having reviewed the contentions of the veteran and the 
evidence of record, the Board finds that the issues on appeal 
are more accurately stated as noted on the title page of this 
decision.  

The veteran requested a videoconference Board hearing.  The 
requested hearing was conducted by the undersigned Veterans 
Law Judge in March 2007.  During that hearing, the veteran 
withdrew his appeal for service connection for exposure to 
radiation.  That withdrawal is valid, and that issue is no 
longer before the Board for appellate review.  At the 
videoconference hearing, the veteran requested record be held 
open for 30 days to allow for submission of additional 
evidence.  No additional evidence was received.  The 30-day 
period granted for submission of additional evidence has 
expired.  Appellate review may proceed.


FINDINGS OF FACT

1.  A chronic lumbar disorder was not diagnosed in service, 
no lumbar disorder was treated or diagnosed within one year 
following the veteran's service discharge, and post-service 
private clinical records establish that the veteran's lumbar 
disorder did not become chronic and continuous until three 
years following his service discharge.

2.  The veteran's right hearing impairment is not of such 
severity as to meet the criteria which define hearing loss 
disability for purposes of veterans' benefits.

3.  A chronic right or left knee disorder was not diagnosed 
in service, no right or left knee disorder was treated or 
diagnosed within one year following the veteran's service 
discharge, and post-service private clinical records 
establish that the veteran's right and left knee disorders 
were not medically diagnosed and did not become chronic and 
continuous until several years had elapsed after the 
veteran's service discharge.

4.  The clinical opinion of record places the evidence at 
least in equipoise to establish a relationship between the 
veteran's service-connected left ear hearing loss and his 
current complaints of tinnitus.

5.  Although the veteran was treated for sinus complaints in 
service, no diagnosis of chronic sinusitis was assigned in 
service, post-service private clinical records disclose no 
medical treatment of a sinus complaint until 2003, more than 
seven years after the veteran's service discharge, so that, 
even with the veteran's testimony that he used over-the-
counter medication for sinus problems after service, 
chronicity of a sinus disorder is not factually established.  


CONCLUSIONS OF LAW

1.  Lumbar degenerative disc disease was not incurred in or 
aggravated by service, nor may service connection for lumbar 
degenerative disc disease be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for service connection for a hearing loss, 
right ear, have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.385 
(2006).

3.  A right knee disorder was not incurred in or aggravated 
by active service, nor may service connection for a right 
knee disorder be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

4.  A left knee disorder was not incurred in or aggravated by 
active service, nor may service connection for a right knee 
disorder be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

5.  Tinnitus was incurred in service or as a result of 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

6.  The criteria for service connection for chronic sinusitis 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for the claimed disorders.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, (3) the appellant is 
expected to provide, if any, and to request that the claimant 
provide any evidence in his possession that pertains to the 
claim, and (4) must ask the claimant to provide any evidence 
in her or his possession that pertains to the claim in 
accordance with 
38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a), 
Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159(b) (2006).   The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

To comply with the VCAA, notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If there is any defect in the content 
or timing of the VCAA, VA must establish that such defect was 
not prejudicial to the veteran.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In this case, the RO issued a very complete notice regarding 
VA's duties to notify and assist the veteran in June 2003, 
shortly after he submitted his claims for service connection 
in May 2003.  The June 2003 letter notified the veteran of 
the criteria for service connection, the types of evidence 
which might substantiate his claims, and advised the veteran 
that VA was responsible for obtaining certain types of 
evidence, including evidence in Federal government 
possession, and explained the veteran's responsibilities to 
identify evidence he wanted VA to obtain.  The letter 
requested that the veteran inform the RO of any other records 
that might support his claim, and advised the veteran to send 
"any medical reports you have."  This was sufficient to 
advise the veteran to submit records in his possession.  

The Board finds that the June 2003 letter provided an 
excellent summary of VA's duties to notify and assist the 
veteran.  That letter addressed each element of notice 
described in Pelegrini, although the letter did not provide 
the veteran with notice regarding the effective date and 
disability evaluations available, should service connection 
be established for any claimed disability.  See 
Dingess/Hartman, supra.  As to the claim granted in this 
decision, the veteran will have an opportunity to disagree 
with the effective date or rating assigned with that grant of 
service connection when the RO implements the Board's 
decision.  As to those claims which are denied in this 
decision, any questions as to the appropriate disability 
rating or effective date to be assigned if service connection 
should be granted are rendered moot.   The veteran is not 
prejudiced by the timing of notice regarding these elements.

The veteran demonstrated that he understood he could submit 
evidence in his possession, as he submitted several items of 
evidence, including employment records and private medical 
records.  His discussion at his videoconference hearing 
before the Board demonstrated that he understood that 
evidence should relate to his service.  

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.   Service medical records have been 
associated with the claims file, as well as the complete 
personnel record (on microfiche).  Private clinical records 
have been obtained, as well as employment records submitted 
by the veteran.  VA examinations as necessary have been 
obtained.  VA examination as to the claim for service 
connection for sinusitis in not required, as the evidence of 
record is sufficient to adjudicate the claim.  The veteran 
had an opportunity to submit any additional evidence and to 
identify any relevant evidence, including at his March 2007 
videoconference hearing.  The only additional evidence the 
veteran identified at that hearing was employment records, 
which the veteran stated he would obtain if available.   

Both the duty to assist and the duty to notify the veteran 
have been met, and appellate review may proceed.

Criteria governing entitlement to service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as chronic manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307), and the veteran 
presently has the same condition.   Arthritis is defined as a 
disorder which may be presumed service-connected if 
manifested to a compensable degree within the one-year 
presumptive period applicable; sinusitis is not among the 
disorders which are defined by statute or regulations as 
chronic, and no presumption of service connection is 
applicable to this claim.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.


A veteran is competent to testify as to a condition within 
his knowledge and personal observation.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007), Bruce v. 
West, 11 Vet. App. 405, 410-11 (1998) (finding veteran 
competent to describe dry, itchy, scaling skin), but see 
Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay 
testimony that veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise).

1.  Entitlement to service connection for lumbar degenerative 
disc disease

The veteran contends that a back disorder was first noted 
during his service in 1986 when he was stationed in White 
Sands, New Mexico.  Service medical records dated in 1986 
disclose no notation of back pain.  Service medical records 
reflect that the veteran was treated for a back strain in 
July 1990 while stationed at White Sands, New Mexico.  
However, the service medical records thereafter disclose no 
further treatment of back pain.  The reports of periodic 
examinations conducted in December 1990 and December 1991, 
and separation examination conducted in January 1996 disclose 
no diagnosis of a lumbar disorder on objective examination.  
Those reports reflect that the veteran's spine was described 
as normal.  In the history the veteran completed with each of 
those examinations, and an additional history the veteran 
completed in January 1995, the veteran checked "no" in 
response to a question asking if he had symptoms of recurrent 
back pain.  The veteran did not report a history of back pain 
of any type to the providers who completed the medical 
history portion of those examinations.  

In his July 1998 employment screening for the Minute Maid 
Company, the veteran indicated "no" in response to a 
question asking if he had a history of back pain.  On the 
objective portion of the examination, motion of the veteran's 
back and neck was described as not limited.  The record 
reflects that the veteran was employed as a master mechanic, 
and discloses that this employment requires heavy lifting.

February 1999 and March 1999 private treatment notes reflects 
that the veteran complained of low back pain.  There was 
tenderness in the paravertebral muscles of the lumbosacral 
spine.  Private medical records reflect that the veteran 
sought post-service treatment of back pain in March 2000.  At 
that time, the veteran stated that he had experienced one 
episode of back pain in the past, but no other significant 
history of back pain.  

The examiner who conducted VA examination in October 2003 
assigned a diagnosis of lumbar degenerative disc disease.  
The examiner did not offer as opinion as to the likelihood 
that this disorder was related to the veteran's service.  

At his videoconference hearing, the veteran testified that he 
had not been advised by any physician that his current back 
disorder was related to his military service.  He testified 
that he concluded that his back problem was due to his 
service because of the physical stress he had in service as a 
gunner's mate.  He explained that his duties including 
lifting cases of ammunition and other heavy objects and that 
there was a required fitness regimen.  The veteran did not, 
however, testify that he had back pain chronically and 
continuously following his service discharge

The service medical records are unfavorable to the veteran's 
claim, as no complaint of back pain is recorded during his 
last five years in service.  Periodic examinations during his 
last five years in service and his January 1996 separation 
examination describe his back as normal.  Post-service 
medical records are unfavorable to the veteran's claim, as 
those records establish that the veteran did not seek 
treatment for back pain within the first year following his 
service discharge.  The records further reflect that the 
veteran obtained employment in 1998 at a job which required 
heavy lifting.  The following year, he had an episode of back 
pain.  When the veteran was hospitalized for evaluation of 
back pain in March 2000, the veteran denied a history of back 
pain, except for one episode.  

The evidence of record establishes that no diagnosis of a 
lumbar spine disorder was assigned in service or within one 
after the veteran's service discharge.  The evidence 
establishes that the veteran did not have back pain 
chronically and continuously after the episode of back pain 
treated in service in 1990.  There is no medical opinion 
linking the veteran's current back disorder to his service.  

The only evidence of record which is favorable to the 
veteran's claim is the testimony provided by the veteran.  He 
did not testify that he had back pain chronically and 
continuously after service, and the post-service clinical 
records establish that he did not provide a history of 
chronic and continuous back pain at the time of initial post-
service evaluations for a back disorder.  Thus, as a matter 
of fact, the veteran himself does not assert that his back 
pain was continuous and chronic following his service.  To 
the extent that the veteran makes that assertion, notations 
in post-service employment and clinical records contradict 
that assertion.   

The veteran did testify that he believed that his back pain 
was related to his service.  However, while the veteran is 
competent to testify as to his symptoms or observations, he 
is not competent to provide probative evidence as to the 
etiology of a medical disorder.  Barr, supra; see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In the absence of evidence of continuity and chronicity of 
the claimed back disorder, and in the absence of any other 
favorable competent evidence, the Board concludes that the 
criteria for service connection are not met.  The 
preponderance of the evidence is against the claim.  As the 
evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for service connection for lumbar degenerative disc 
disease must be denied.

2.  Entitlement to service connection for hearing loss, right 
ear

The veteran's DD214 confirms that he had 10 years of sea 
service.  The veteran contends that this sea service affected 
his ability to hear.  At the time of periodic examination 
conducted in March 1985, the veteran's hearing thresholds 
were from 5 decibels (dB) at 500 Hertz (Hz) to 15 dB at 3000 
Hz.  Separation examination conducted in January 1996 
disclosed a threshold of 0 at 500 Hz, 5 dB at 1000 Hz, 10 dB 
at 2000 Hz, and 30 dB at 4000 Hz.  Additionally, the 
threshold at 6000 Hz was 50 dB.  A diagnosis of hearing 
impairment, left worse than right, was assigned.  

On VA examination conducted in October 2003, the veteran had 
auditory thresholds measured as 5 Db at 500 Hz, 10 dB at 1000 
Hz, 10 dB at 2000 Hz, and 40 dB at 4000 Hz.  


For purposes of veterans' benefits, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Service connection may only 
be granted if claimed hearing loss is of sufficient severity 
to be considered a disability for VA purposes. 

Although the veteran has a hearing impairment in his right 
ear, he does not currently have a hearing loss disability of 
the right ear, as defined for VA purposes, since only one of 
the four relevant thresholds is above 26 decibels.  As the 
evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
Because the criteria for service connection for hearing loss 
disability are not met, the Board has no authority to grant 
service connection for right ear hearing loss disability, 
even though some impairment of right ear hearing is present.  
The claim must be denied.  

3.  Entitlement to service connection for a right knee 
disorder or a left knee disorder

The service medical records disclose no evidence that the 
veteran was treated for a knee disorder in service.  The 
veteran's January 1996 separation examination discloses that 
the veteran's lower extremities were described as normal.  
The veteran testified that he did not sustain any direct 
injury to either knee in service, and did not seek medical 
treatment for a knee disorder in service.  

In his July 1998 employment screening for the Minute Maid 
Company, the veteran indicated "no" in response to 
questions asking if he had a history of arthritis or joint 
aches.  The records of a private hospitalization in March 
2001 are devoid of notation of chronic knee pain or diagnosed 
knee disorder.  

On VA examination conducted in October 2003, the veteran 
reported chronic intermittent knee pain since the early 
1990s.  He denied any specific injury.  He reported 
occasional giving way of the knees.  The veteran had range of 
motion of both knees from 0 degrees of extension to 135 
degrees of flexion.  Radiologic examinations disclosed early 
narrowing of the patellofemoral joint.  The examiner assigned 
a diagnosis of early bilateral patellofemoral arthritis.  The 
examiner did not provide a specific opinion as to whether 
there was a relationship between the veteran's service and 
his diagnosed knee disorders.  The examiner's notation that 
the veteran's bilateral patellofemoral arthritis was 
"early" certainly suggests, however, that the veteran's 
knee disorders were of recent onset.  This evidence is 
slightly unfavorable to the veteran's claim.  

Although the veteran stated, at the time of October 2003 VA 
examination, that he had chronic intermittent knee pain 
beginning in the 1990s, he did not testify to such chronicity 
at his March 2007 videoconference Board hearing.  He 
testified to his belief that his knee pain was due to his 
activities in service and to the back disorder he believed he 
incurred in service.  While the veteran is competent to 
testify as to his symptoms or observations of his own knee 
pain, he is not competent to provide probative or competent 
medical evidence as to the etiology of a medical disorder of 
the knees.  Barr, supra; see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The veteran he did not seek medical evaluation of knee pain 
in this case until more than seven years had elapsed after 
his service.  The diagnosed knee found in his case is not a 
readily observable disorder, and thus is not the type of 
disorder which lay observation or lay description of symptoms 
is competent to establish.  

As the Federal Circuit noted in Jandreau v. Nicholson, ---
F.3d ----, ----, No. 07-7029, slip op. at 7 (Fed. Cir. July 
3, 2007), lay evidence can be competent and sufficient to 
establish a diagnosis "when . . . a layperson is competent 
to identify the medical condition."  However, in this case, 
the medical diagnosis of the disorder required specialized 
radiologic evaluation.  Therefore, although the veteran is 
competent to describe his symptoms, his statement that he had 
intermittent knee pain beginning in service is not competent 
medical evidence to establish that his post-service knee pain 
is due to the same cause as the in-service knee pain.  

The Board has considered several factors in determining the 
preponderance of the evidence.  There is an absence of 
medical evidence to support the veteran's statements as to 
continuity and chronicity of knee pain.  The Board has 
considered the lapse of several years following the veteran's 
service discharge before he sought medical evaluation of the 
knees, together with the veteran's notations in service and 
following service that he did not have a joint disorder or 
knee disorder.  In light of the type of knee disorders 
diagnosed, including the examiner's conclusion that the 
appropriate diagnosis was "early" patellofemoral arthritis, 
the clear evidence of the physical nature of the veteran's 
employment, and the lack of any other favorable, competent 
evidence other than the statements by the veteran, the Board 
concludes that the preponderance of the evidence is against 
the claims for service connection for disorders of the knees.  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The criteria for service connection are not met, and the 
claims for service connection for a disorder of the right 
knee or a disorder of the left knee must be denied.  

4.  Entitlement to service connection for tinnitus

On VA examination conducted in October 2003, the examiner 
provided an opinion that the veteran's complaints of tinnitus 
were consistent with the degree and configuration of his 
hearing loss. Since service connection has been granted for a 
hearing loss disability, left ear, this opinion is favorable 
to the veteran's claim.  Service connection for tinnitus may 
be granted.  

However, the grant of service connection for tinnitus 
includes bilateral tinnitus.  The regulation under which 
tinnitus is evaluated, 38 C.F.R. § 4.87, Diagnostic Code 
6260, provides that only a single 10 percent evaluation is 
assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, Diagnostic Code 6260, note 2.  VA's General Counsel 
interpreted this Diagnostic Code 6260 as providing for a 
single 10 percent rating regardless of whether tinnitus was 
perceived in one ear or both.  VAOPGCPREC 2-2003.  In Smith 
v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit Court of Appeals upheld VA's interpretation of DC 
6260.  

Thus, by law, only one grant of service connection for 
tinnitus, whether perceived in one ear or in both ears, may 
be granted.  Since only one evaluation may be granted for 
tinnitus, including bilateral tinnitus, by law, the Board's 
authority to grant service connection for tinnitus is limited 
to one grant of service connection for disability due to 
tinnitus.  Separate grants of service connection for tinnitus 
of the right ear and tinnitus of the left ear are precluded 
by law.  Because this determination is a matter of law, 
provisions relating to reasonable doubt are not applicable.  

5.  Entitlement to service connection for sinusitis

The veteran contends that he experienced sinusitis during his 
period of service from 1992 to 1996, and those complaints 
continued after service.  He testified that he continued to 
have recurrent sinusitis, worst during pollen season, 
although he used over-the-counter medications for several 
years after service before seeking further medical attention.  

Service medical records establish that boggy sinuses were 
noted on periodic examination in December 1991.  The veteran 
was treated for sinus tenderness and pain in September 1993 
through November 1993.  The records of the remainder of the 
veteran's service disclose no further treatment of sinus 
complaints, and no further diagnosis of any sinus disorder.  
The veteran's sinuses were described as normal at the time of 
separation examination in January 1996.  The veteran did not 
report recurrent sinus problems on the portion of the history 
he completed at the time of that separation examination, and 
the provider who completed the medical history did not note 
any history of sinusitis or allergies.  

In an employment medical screening completed by the veteran 
in July 1998, he checked the "no" blank for all questions 
related to asthma, chronic cough, allergies, and the provider 
who conducted the objective examination portion of that 
screening reported no limitations related to the nose.  Post-
service private clinical records dated from February 1999 
through May 2003 describe the veteran's head and neck or ears 
nose, and throat as normal, and reflect no reported 
complaints of allergies or sinus problems.  

A June 2003 treatment notes reflects that the veteran 
provided a history of sinusitis.  In August 2003, the veteran 
reported that he was coughing up greenish sputum.  A 
diagnosis of pharyngitis with upper respiratory tract 
infection was assigned.  However, no notation of sinus 
tenderness or congestion or complaints of sinus pain appears 
in this treatment note.  At the time of VA examination 
conducted in October 2003, the veteran reported that he was 
not taking any medications.  In December 2003, the veteran 
was treated for sinus congestion and pain.  

The veteran's testimony that he was treated chronically in 
service for sinus complaints is not supported by the service 
medical records, which disclose no treatment after November 
1993, and which disclose that no abnormality of the sinuses 
were noted on separation examination.  The veteran's 
testimony that he had allergies chronically, although 
intermittently, following service is not supported by the 
post-service records, which disclose that he did not seek 
clinical evaluation for sinuses or allergy for the first 
seven years after his service discharge, although he did seek 
medical treatment for other disorders.  

Although the veteran was treated for sinus complaints in 
service, no diagnosis of chronic sinusitis was assigned in 
service.  Post-service private clinical records disclose no 
medical treatment of a sinus complaint until 2003, more than 
seven years after the veteran's service discharge.  Even with 
the veteran's testimony that he used over-the-counter 
medication for sinus problems after service, chronicity of a 
sinus disorder is not factually established.  

The provisions of 38 C.F.R. § 3.380 govern determination of 
service connection for diseases of allergic etiology.  
Service connection for allergies may not routinely be denied 
for compensation purposes on the basis that such disorders 
are constitutional or developmental abnormalities.  Seasonal 
and other acute allergic manifestations subsiding in the 
absence of or removal of the allergen are generally regarded 
as acute diseases, healing without residuals.  Id.  The 
determination as to service incurrence or aggravation must be 
made on the whole evidentiary showing.  

Here, the whole evidentiary showing does not support a 
finding that the veteran developed a chronic sinusitis or 
other allergic disorder in service, although manifestations 
of such a disorder were noted or treated on several 
occasions.  The veteran's testimony establishes that he had 
seasonal or other acute allergic manifestations at times 
following service, but that no medical treatment of such a 
disorder was required for several years after his service 
discharge.  

While the veteran's testimony that he had chronic, 
intermittent sinus congestion is competent evidence as to 
those symptoms, sinus congestion is not the only factor 
considered in a medical diagnosis of sinusitis, so this is a 
disorder which cannot be established by lay evidence alone.  
See Jandreau v. Nicholson, ---F.3d ----, ----, No. 07-7029, 
slip op. at 7 (Fed. Cir. July 3, 2007),

Given that the veteran's last episode of treatment in service 
for sinusitis was in late 1993, and his first episode of 
medical treatment in which he provided a history of such 
disorder was in June 2003, nearly 10 years later, the 
evidence as whole establishes that the veteran did not incur 
a chronic sinus disorder in service.  

The Board has considered several factors in determining the 
preponderance of the evidence.  However, the Board finds that 
the preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The criteria for service connection are not met, and the 
claim for service connection for sinusitis must be denied.  




ORDER

The appeal for service connection for lumbar degenerative 
disc disease is denied.

The appeal for service connection for hearing loss, right 
ear, is denied.

The appeal for service connection for a right knee disorder 
is denied.

The appeal for service connection for a left knee disorder is 
denied.

The appeal for service connection for tinnitus is granted, 
and the appellant is granted to this extent only; the appeal 
for a separate grant of service connection for tinnitus each 
ear is denied.

The appeal for service connection for sinusitis is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


